SHEPARD, Justice,
concurring in part and dissenting in part.
I concur with the majority opinion except that portion thereof in which the trial court’s award of attorney’s fees and abatement costs is ruled insufficient and reversed presumably for the award of additional attorney’s fees and abatement costs. As indicated by the majority opinion, a portion of the trial court’s ruling appears to be that the State prevailed only as to a portion of its entire case. Hence, I would believe that I.R.C.P. 54(e)(1) as it relates to a trial court’s determination of the “prevailing party” in accordance with I.R.C.P. 54(d)(1) constitutes sufficient authority upon which to uphold the trial court’s ruling.